SCHEDULE A to the Investment Advisory Agreement (as amended on December 5, 2013 to add Kellner Long/Short Fund and amend Kellner Event Fund annual fee rate) Series or Fund of Advisors Series Trust Annual Fee Rate as a Percentage of Average Daily Net Assets Kellner Merger Fund 1.25% of the Fund’s average daily net assets up to $2 billion in assets, 1.125% on assets between $2 billion to $4 billion, and 1.00% on assets in excess of $4 billion Kellner Event Fund 1.85% Kellner Long/Short Fund 1.85% ADVISORS SERIES TRUST KELLNER MANAGEMENT, L.P. on behalf of the Funds listed on Schedule A By: /s/ Douglas G. Hess By: /s/ Glen M. Friedman Name:Douglas G. Hess Name:Glen M. Friedman Title: President Title: Chief Financial Officer A-1
